KELLEY, Judge,
dissenting.
I respectfully dissent from the majority.
*96The essential factual element of the case sub judice is that the trial court found that licensee had made a good faith effort of compliance with the taking of the test required under 75 Pa.C.S. § 1547.
I believe the recent decisions and opinions by our Supreme Court in Ingram and Frain, did sub silentio overrule our decision in Kil-rain. Ingram represents that a factual determination as to whether or not adequate warnings were in compliance, as a matter of law, are to be determined by the trial judge. Likewise the determination by the trial judge, as in the case sub judice, of a good faith effort of compliance in taking the test, is subject to the same judicial standards. I believe the same standard applies. The trial judge makes the determination based upon credibility fact finding if the licensee had complied.
For the foregoing reasons, I would affirm the trial court and sustain the original appeal of the licensee.